Citation Nr: 0520546	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  98-03 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hammer toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1956 to June 
1957, October 1957 to October 1959, and October 1961 to 
August 1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO denied service connection for hammer toe.  
The veteran's notice of disagreement was received at the RO 
in January 1998.  The RO issued a statement of the case in 
March 1998.  The veteran perfected his appeal with the 
submission of a VA Form 9, received at the RO in March 1998.  

The veteran testified at a personal hearing before the 
undersigned, sitting at the RO in August 2004.  A transcript 
of his testimony has been associated with the claims file.  

The veteran stated, in the VA Form 9, that he was appealing 
the decision on the hammer toe issue, to include the partial 
removal of the 2nd and 3rd toes.  The issue of partial removal 
of the 2nd and 3rd toes has not been the subject of a rating 
decision or a notice of disagreement.  Accordingly, this new 
issue is referred to the RO for whatever action is deemed 
appropriate. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
hammer toe.  At his personal hearing before the undersigned 
in August 2004, the veteran testified that he began to have 
problems with his toes during service, and eventually had 
surgery on several toes after service.  The veteran indicated 
that he received treatment through VA in or around 1985 for 
this bilateral foot disability.  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  VA has since issued regulations consistent with this 
law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a), and 
19.9 (2004).  Among other things, the VCAA heightens VA's 
duty to assist and duty to notify claimants of the type of 
evidence needed to substantiate any claims.  VA must inform 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) which 
of that information and evidence VA will seek to obtain, and 
(3) which of it the claimant is expected to provide, and (4) 
to provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In 
this case, VA has not notified the veteran that he should 
provide any evidence in his possession that pertains to the 
claim.  The RO must provide the requisite notice on remand.

The United States Court of Appeals for Veterans' Claims 
(Court) has interpreted the VCAA to require that VA has a 
duty to notify the veteran as to the laws and regulations 
governing his appeal, to provide notice as to the type of 
evidence necessary to substantiate the claims, to provide 
notice of the veteran's responsibility to provide evidence, 
and to provide notice of the actions taken by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Importantly, the VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  

In this case, the November 1997 rating decision denied the 
veteran's claim of service connection based on a finding that 
his claim was not well-grounded, and the March 1998 statement 
of the case also indicated that the veteran's claim was 
denied as not well grounded.  

Although the RO, by way of a letter to the veteran dated in 
April 2004, outlined VA's duties to assist the veteran 
pursuant to the VCAA, and notified the veteran of what 
evidence is necessary to substantiate a claim of service 
connection, the veteran's claim has not yet been adjudicated 
on the merits.  The November 1997 rating decision and the 
March 1998 statement of the case, which were both issued 
prior to the enactment of the VCAA, did not reach the merits 
of the veteran's claim because the claim was denied as not 
well grounded.  Since the RO has not yet adjudicated the 
issue on the merits, it would be potentially prejudicial for 
the Board to proceed with a decision on the merits of the 
veteran's claim of service connection for hammer toe at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993) (when the 
Board addresses a question that has not been addressed by the 
RO, it must consider whether prejudice will result).  

The veteran has requested that his VA post-service medical 
records be obtained in support of his claim of service 
connection for hammer toe.  The record reflects that the RO 
requested records from the Montgomery VA Medical Center 
dating back to 1995.  However, the veteran testified at his 
August 2004 hearing before the undersigned, that he received 
treatment for his hammer toe condition dating back to 1985, 
from the VA Medical Center in Tuskegee.  Because all VA 
records are constructively of record, the case must be 
remanded for these records to be obtained and associated with 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992), 38 C.F.R. § 3.159(c)(2) (2004).  It is specifically 
noted that the claims folder contains a VA Form 10-7131, 
Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action, dated in November 
1988, which reflects hospitalization for a callous of the 
right toe at the Montgomery, Alabama, VA Medical Center.  In 
light of this documentation and the veteran's testimony, the 
RO should request VA treatment records pertaining to the 
veteran from both the VA Medical Centers in Tuskegee and 
Montgomery dating from 1985 to the present.  

If appropriate, the veteran should be afforded a VA 
examination to determine the current nature and likely 
etiology of the hammer toe condition after all of the 
pertinent VA and/or private treatment records have been 
associated with the claims file.  In this regard, the Board 
notes that a VA examination is not necessary where there is 
no reasonable possibility that it would change the outcome of 
this case.  VA regulations provide that VA will assist the 
veteran by providing a medical examination or obtaining a 
medical opinion based upon review of the evidence of record 
if VA determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i) (2004).  The regulations further 
provide, in pertinent part, that a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.
38 C.F.R. § 3.159(c)(4)(i) (2004).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must notify the veteran that 
he should provide any evidence in his 
possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b) (2004).  

2.  The RO should request all medical 
records dated from 1985 to the present 
from the Montgomery VA Medical Center.  
Once obtained, all records must be 
associated with the claims folder.  

3.  The RO should request medical records 
from the Tuskegee VA Medical Center dated 
from 1985 to the present.  Once obtained, 
all records must be associated with the 
claims folder.  

4.  After additional records have been 
added to the claims file, and only if 
appropriate, the RO should schedule the 
veteran for a VA examination to determine 
the current nature and likely etiology of 
the claimed hammer toe condition.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
an opinion, with adequate rationale, that 
the veteran has current disability 
manifested by hammer toe due to disease 
or injury which was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  

5.  The veteran's claim of entitlement to 
service connection for a hammer toe 
condition should then be readjudicated on 
the merits, taking into account the 
VCAA's elimination of the concept of a 
well-grounded claim.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	S. TOTH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




